              Case 3:20-cv-08807-WHO Document 65 Filed 07/02/21 Page 1 of 7




 1   Paul G. Cereghini (SBN 148016)
     Lauren O. Miller (SBN 279448)
 2   BOWMAN AND BROOKE LLP
     1741 Technology Drive, Suite 200
 3   San Jose, CA 95110
     Telephone:    (408) 279-5393
 4   Facsimile:    (408) 279-5845
     paul.cereghini@bowmanandbrooke.com
 5   lauren.miller@bowmanandbrooke.com
 6   John F. Renzulli (Pro Hac Vice)
     Christopher Renzulli (Pro Hac Vice)
 7   Howard B. Schilsky (Pro Hac Vice)
     RENZULLI LAW FIRM, LLP
 8   One North Broadway, Suite 1005
     White Plains, NY 10601
 9   Telephone: (914) 285-0700
     Facsimile: (914) 285-1213
10   jrenzulli@renzullilaw.com
     crenzulli@renzullilaw.com
11   hschilsky@renzullilaw.com
12   (Additional attorneys listed on signature page.)
13   Attorneys for Defendant Glock, Inc. and Glock Ges.m.b.H.
14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
17    STEVEN C. JOHNSON, an individual, on )            CASE NO.: 3:20-cv-08807
      behalf of himself and all others similarly )
18    situated,
                                                 )      DEFENDANTS GLOCK, INC. AND
19                 Plaintiff,                    )      GLOCK Ges.m.b.H.’S REQUEST
                                                 )      FOR   JUDICIAL   NOTICE   IN
20    vs.                                        )      SUPPORT OF MOTION TO DISMISS
                                                 )      PLAINTIFF’S THIRD AMENDED
21    GLOCK, INC., a Georgia Corporation; )             COMPLAINT     AND    STRIKE
      GLOCK Ges.m.b.H., an Austrian entity; JOHN
22    and JANE DOES I through V;                 )      PLAINTIFF’S           CLASS
      ABC CORPORATIONS I-X,                      )      ALLEGATIONS
23    XYZ PARTNERSHIPS, SOLE                     )
      PROPRIETORSHIPS and/or JOINT               )      Date:      August 25, 2021
24    VENTURES I-X,                              )      Time:      2:00 p.m.
      GUN COMPONENT MANUFACTURERS I-
25    V                                          )      Courtroom: 2, 17th Floor
                                                 )
26                 Defendants.                   )
                                                 )
27                                               )
28
                                                 1                   CASE NO.: 3:20-cv-08807
       DEFENDANT GLOCK, INC. AND GLOCK Ges.m.b.H’S REQUEST FOR JUDICIAL NOTICE IN
        SUPPORT OF MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT AND
                        STRIKE PLAINTIFF’S CLASS ALLEGATIONS
              Case 3:20-cv-08807-WHO Document 65 Filed 07/02/21 Page 2 of 7




 1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD HEREIN:
 2          Defendants Glock, Inc. and Glock Ges.m.b.H. (collectively, “Glock”) respectfully request
 3   that this Court take judicial notice of the following items and/or incorporate them by reference in
 4   support of Glock’s Motion to Dismiss Plaintiff’s Third Amended Complaint, pursuant to Rule 201
 5   of the Federal Rules of Evidence.
 6          1. Report published by the Lakeland Ledger titled, “Ammo Maker: Our Bullets Blew
 7              Up Guns.”
 8          In his Third Amended Complaint (“TAC”), Plaintiff refers to an incident involving the
 9   Winter Haven, FL Police Department and the “explosion” of Glock handguns, and claims that
10   this incident somehow imputes knowledge of the claimed defect to Glock. (TAC ¶ 33). Although
11   Plaintiff does not identify the source of his information, a publicly available report published by
12   the Lakeland Ledger in March 2018 titled, “Ammo Maker: Our Bullets Blew Up Guns”

13   demonstrates that the incident could not impute knowledge to Glock of the specific defect alleged

14   in this case. Glock does not request that the court take judicial notice of the facts within this

15   publication, only that it exists. Pursuant to Rule 201(b)(2) of the Federal Rules of Evidence, a

16   court can take judicial notice of a fact not subject to reasonable dispute that “can be accurately

17   and readily determined from sources whose accuracy cannot be reasonably questioned.” Here,

18   judicial notice of the publication’s existence is appropriate pursuant to Rule 201(b). Khoja v.

19   Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018) (noting that judicial notice of the

20   existence of a conference call would be permissible because that fact can be accurately and readily

21   determined). The mere existence of this report alone is sufficient to affirmatively contradict

22   Plaintiff’s claim that this incident could in any way create an inference that Glock knew of the

23   claimed unsupported chamber defect alleged in this case. In addition, by expressly referring to

24   the incident in his SAC, Plaintiff has incorporated it by reference. See Knievel v. ESPN, Inc., 393

25   F.3d 1068, 1076 (9th Cir. 2005) (explaining that materials are incorporated by reference when

26   plaintiff’s claim depends on them).

27
28
                                                2                          CASE NO.: 3:20-cv-08807
       DEFENDANT GLOCK, INC. AND GLOCK Ges.m.b.H’S REQUEST FOR JUDICIAL NOTICE IN
        SUPPORT OF MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT AND
                        STRIKE PLAINTIFF’S CLASS ALLEGATIONS
             Case 3:20-cv-08807-WHO Document 65 Filed 07/02/21 Page 3 of 7




 1          As such, Glock respectfully requests that the Court take judicial notice of the existence of
 2   the Lakeland Ledger publication, “Ammo Maker: Our Bullets Blew Up Guns.” True and correct
 3   copies of the report are attached as Exhibit “A” to the Mauch Declaration concurrently filed
 4   herewith.
 5          2. MacDonald v. Glock, Inc., No. 3:15-CV-30209 (D. Mass.) (Doc. Nos. 113, 114, 132,
 6               139)
 7          In his TAC, Plaintiff refers to a Massachusetts lawsuit brought against Glock by a plaintiff
 8   alleging that he was injured by the catastrophic failure of his Glock pistol (TAC ¶ 38). Although
 9   Plaintiff does not identify the lawsuit by caption, identify the plaintiff in that case, or connect the
10   incident to the defect alleged in this case, Glock understands this to be a reference to the
11   MacDonald case, which was resolved in Glock’s favor by the United States District Court for the
12   District of Massachusetts. Glock prevailed on its Motion for Summary Judgment on both the

13   plaintiff’s and its co-defendants’ claims. Plaintiff nevertheless contends that the existence of this

14   lawsuit somehow put Glock on notice of the existence of the claimed unsupported chamber defect,

15   a claim not asserted by the plaintiff in that case.

16          By expressly referring to the lawsuit in his TAC, Plaintiff has incorporated it by reference.

17   Therefore, this Court can and should take judicial notice of documents from the MacDonald

18   lawsuit. See Knievel, 393 F.3d at 1076. Additionally, Rule 201(b)(2) of the Federal Rules of

19   Evidence provides that a court can take judicial notice of a fact not subject to reasonable dispute

20   that “can be accurately and readily determined from sources whose accuracy cannot be reasonably

21   questioned.” The materials from the MacDonald case are public records filed with a sister court,

22   and are available from the federal PACER database. The Court can readily determine that these

23   case documents, including the District of Massachusetts’ decision and order granting summary

24   judgment in Glock’s favor, are accurately copied and attached, and the source of these materials—

25   the federal judiciary database cannot be reasonably questioned. Accordingly, the Court should

26   take judicial notice of the summary judgment materials relating to MacDonald. True and correct

27
28
                                                  3                           CASE NO.: 3:20-cv-08807
      DEFENDANT GLOCK, INC. AND GLOCK Ges.m.b.H’S REQUEST FOR JUDICIAL NOTICE IN
       SUPPORT OF MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT AND
                       STRIKE PLAINTIFF’S CLASS ALLEGATIONS
             Case 3:20-cv-08807-WHO Document 65 Filed 07/02/21 Page 4 of 7




 1   copies of these documents are attached as Exhibit “B” to the Mauch Declaration concurrently
 2   filed herewith.
 3         3. Third-party Internet Blog Posts on Facebook and Glockforum.com
 4         Plaintiff’s TAC refers to two third-party blog posts on Facebook and Glocktalk.com
 5   claiming that these posts somehow imputes knowledge of the claimed defect to Glock. (TAC ¶¶
 6   47-48). Although Plaintiff relies upon them, he did not attach either post to the TAC. Initially,
 7   the post referenced by Plaintiff that was supposedly made on Glocktalk.com could not be located.
 8   Through investigation, however, it appears that Plaintiff is referring to a post on Glockforum.com
 9   dated March 21, 2013 (TAC ¶ 48). By expressly referring to and relying upon these blog posts
10   in his TAC, Plaintiff has incorporated them by reference. See Knievel, 393 F.3d at 1076
11   (explaining that materials are incorporated by reference when plaintiff’s claim depends on them).
12   As such, the Court can and should take judicial notice of them. The Facebook group where the

13   first referenced post was made, (TAC ¶ 47), is hosted by a third-party individual and explicitly

14   states in its “about” section that “the owner of said page does not speak officially on behalf of

15   GLOCK, Inc. or any of its subsidiary organizations or employees.” Glock has no ability to control

16   this third-party Facebook group. Glock also has no ability to control the third-party website

17   Glockforum.com. Plaintiff offers no factual basis to support his conclusory allegation that Glock

18   ever saw these posts prior to the date that Plaintiff purchased his pistol. And, most importantly,

19   neither post could possibly impute knowledge to Glock of the claimed defect under any

20   circumstance because they do not mention or reference an unsupported chamber. In fact, a

21   comprehensive review of the posts and the comments below them suggests that the incidents were

22   caused by issues with the ammunition. True and correct copies of these posts are attached as

23   Exhibit “C” to the Mauch Declaration concurrently filed herewith.

24         4. Glock’s Disclaimer of Incidental or Consequential Damages Located in Glock’s

25             Limited Warranty

26         Plaintiff claims that Glock is liable for damage to brass shell casings – waste left over after

27   a firearm is discharged – supposedly caused by the alleged defect. Plaintiff, however, is barred

28
                                                4                           CASE NO.: 3:20-cv-08807
      DEFENDANT GLOCK, INC. AND GLOCK Ges.m.b.H’S REQUEST FOR JUDICIAL NOTICE IN
       SUPPORT OF MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT AND
                       STRIKE PLAINTIFF’S CLASS ALLEGATIONS
             Case 3:20-cv-08807-WHO Document 65 Filed 07/02/21 Page 5 of 7




 1   from recovering incidental or consequential damages pursuant to Glock’s limited warranty.
 2   Therefore, Plaintiff cannot seek damages related to alleged injury to brass casings. The terms of
 3   Glock’s limited warranty, and in particular the disclaimer of incidental/consequential damages,
 4   can   be   accurately    and   readily    determined      by   referring   to   Glock’s   website,
 5   https://us.glock.com/en/own/warranty, where Glock makes it publicly available. As such, Federal
 6   Rule of Evidence 201(b)(2) supports taking judicial notice of Glock’s warranty. Khoja, 899 F.3d
 7   at 1002 (taking judicial notice of patent application). While the limited warranty can be viewed
 8   directly on Glock’s website at https://us.glock.com/en/own/warranty, a true and correct copy of
 9   the warranty as printed from the website is attached as Exhibit “D” to the Mauch Declaration filed
10   concurrently herewith.
11
12   DATED: July 2, 2021.                           BOWMAN AND BROOKE LLP

13
14                                            By: /s/ Paul G. Cereghini
                                                  Paul G. Cereghini (SBN 148016)
15
                                                  Lauren O. Miller (SBN 279448)
16                                                1741 Technology Drive, Suite 200
                                                  San Jose, CA 95110
17                                                paul.cereghini@bowmanandbrooke.com
                                                  lauren.miller@bowmanandbrooke.com
18
19                                                  Marion V. Mauch (SBN 253672)
                                                    BOWMAN AND BROOKE LLP
20                                                  970 West 190th Street, Suite 700
                                                    Torrance, CA 90502
21                                                  Telephone:    (310) 768-3068
22                                                  Facsimile:    (310) 719-1019
                                                    marion.mauch@bowmanandbrooke.com
23
                                                    -and-
24
25                                                  RENZULLI LAW FIRM, LLP

26                                                  John Renzulli (pro hac vice)
                                                    Christopher Renzulli (pro hac vice)
27                                                  Howard Schilsky (pro hac vice)
28                                                  One North Broadway, Suite 1005
                                                5                           CASE NO.: 3:20-cv-08807
      DEFENDANT GLOCK, INC. AND GLOCK Ges.m.b.H’S REQUEST FOR JUDICIAL NOTICE IN
       SUPPORT OF MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT AND
                       STRIKE PLAINTIFF’S CLASS ALLEGATIONS
          Case 3:20-cv-08807-WHO Document 65 Filed 07/02/21 Page 6 of 7




 1                                       White Plains, New York 10601
 2                                       Attorneys for Defendant Glock, Inc. and Glock
 3                                       Ges.m.b.H.

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     6                        CASE NO.: 3:20-cv-08807
     DEFENDANT GLOCK, INC. AND GLOCK Ges.m.b.H’S REQUEST FOR JUDICIAL NOTICE IN
      SUPPORT OF MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT AND
                      STRIKE PLAINTIFF’S CLASS ALLEGATIONS
               Case 3:20-cv-08807-WHO Document 65 Filed 07/02/21 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE
 2           I hereby certify that on July 2, 2021, I filed the foregoing document entitled
 3   DEFENDANTS GLOCK, INC. AND GLOCK Ges.m.b.H.’S REQUEST FOR JUDICIAL
 4   NOTICE IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED
 5   COMPLAINT AND STRIKE PLAINTIFF’S CLASS ALLEGATIONS with the clerk of court
 6   using the CM/ECF system, which will send a notice of electronic filing to all counsel of record in
 7   this action.
 8
                                                                 /s/ Paul G. Cereghini
 9                                                               Paul G. Cereghini
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                7                         CASE NO.: 3:20-cv-08807
       DEFENDANT GLOCK, INC. AND GLOCK Ges.m.b.H’S REQUEST FOR JUDICIAL NOTICE IN
        SUPPORT OF MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT AND
                        STRIKE PLAINTIFF’S CLASS ALLEGATIONS
